Citation Nr: 1139791	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-32 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for a right elbow disability. 

2.  Entitlement to an initial disability rating higher than 10 percent for a right elbow scar. 

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) from February 2008 and December 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned 0 percent ratings for a right elbow disability and a right elbow scar, both effective August 1, 2007, and denied claims for service connection for sleep apnea and hypertension.  The Veteran testified before the Board in March 2010.  In March 2011, the Board remanded the claims for increased ratings for additional development.  

The claim of entitlement to service connection for bilateral plantar fasciitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The claims for service connection for sleep apnea and hypertension are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.



FINDINGS OF FACT

1.  The appellant has withdrawn his appeal seeking entitlement to an initial disability rating higher than 10 percent for a right elbow disability.

2.  The appellant has withdrawn his appeal seeking entitlement to an initial disability rating higher than 10 percent for a right elbow scar.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to an initial disability rating higher than 10 percent for a right elbow disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of the claim for entitlement to an initial disability rating higher than 10 percent for a right elbow scar by the appellant have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2011).

In July 2009, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issues of entitlement initial compensable disability ratings for a right elbow disability and a right elbow scar.  In March 2011 the Board remanded the claims for additional development.  A rating decision in August 2011 granted separate 10 percent disability ratings for a right elbow disability and a right elbow scar, both effective August 1, 2007.  In September 2011 the Veteran submitted correspondence expressing his desire to withdraw from appellate review his claims for increased ratings for a right elbow disability and a right elbow scar, stating that he was satisfied with the disability ratings assigned in the August 2011 rating decision.  The Veteran's statement indicating his intention to withdraw the appeal as to those issues satisfies the requirements for withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the appellant has withdrawn his appeal as to the issues of entitlement to an initial rating higher than 10 percent for a right elbow disability, and an initial rating higher than 10 percent for a right elbow scar, there remains no allegation of errors of fact or law for appellate consideration concerning those issues.  The Board, therefore, has no jurisdiction to review the Veteran's claims for entitlement to an initial rating higher than 10 percent for a right elbow disability, and an initial rating higher than 10 percent for a right elbow scar, and must dismiss those claims.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 3.309(e) (2011).


ORDER

The appeal concerning the issue of entitlement to an initial disability rating higher than 10 percent for a right elbow disability is dismissed.

The appeal concerning the issue of entitlement to an initial disability rating higher than 10 percent for a right elbow scar is dismissed.


REMAND

Additional development is needed prior to the disposition of the Veteran's claims for service connection for sleep apnea and hypertension.

A December 2008 rating decision denied service connection for hypertension and sleep apnea.  In correspondence received in November 2009, the Veteran disagreed with the RO's denial of service connection for the claimed conditions.  The Veteran's statement in his November 2009 is therefore considered to be a timely notice of disagreement.  38 C.F.R. §§ 20.201, 20.302(a) (2011).  As a notice of disagreement is still pending, and a statement of the case has not been issued, the appropriate action is to remand for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case on the issues of entitlement to service connection for sleep apnea and hypertension in response to the November 2009 notice of disagreement, to include notification of the need to file a timely substantive appeal to perfect an appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


